United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Glynco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1361
Issued: September 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 4, 2009 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated July 30, 2008 and February 19, 2009 regarding the
termination of her compensation benefits and the denial of her request to expand her accepted
claim to include a cervical condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant’s claim should be expanded to include a cervical
condition; and (2) whether the Office properly terminated compensation benefits effective
July 30, 2008.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 22, 2008, the
Board reversed the Office decisions dated December 21, 2006 and March 30, 2007 terminating

her compensations benefits.1 The Board also set aside decisions dated October 31 and
December 4, 2006 and June 13, 2007 denying her request for expansion of her claim to include a
cervical condition and authorization for treatment for her cervical condition due to an unresolved
conflict in the medical opinion evidence. The Board found an unresolved conflict in medical
opinion between Dr. Mark A.P. Filippone,2 a Board-certified physiatrist, and Dr. A.R. Sayed
Bakhaty,3 a physician, for appellant and Dr. Zohar Stark,4 a second opinion Board-certified
orthopedic surgeon, regarding appellant’s ongoing residuals and disability were due to her
accepted right shoulder contusion and labral tear and whether her diagnosed cervical disc disease
was caused or contributed to by the May 22, 2001 employment injury. The findings of fact and
conclusions of law from the prior decision are hereby incorporated by reference.5
On May 22, 2008, following the Board’s April 24, 2008 decision, the Office referred
appellant to Dr. Robert Dennis, a Board-certified orthopedic surgeon to resolve the conflict in the
medical opinion evidence between Drs. Filippone and Dr. Bakhaty, for appellant, Dr. Stark, the
Office referral physician. The record contains a bypass sheet dated May 14, 2008 for Dr. Elliot
Semet with “L” noted under reason for bypass and a referral form to Dr. Dennis.
In a June 11, 2008 report, Dr. Dennis diagnosed mild right shoulder labral abrasion,
status post arthroscopic debridement, total right shoulder recovery, preexisting and unrelated
mild cervical spine degenerative changes. A physical examination of the right shoulder revealed
normal range of motion, minimal crepitus and normal power grip and pinch. Dr. Dennis also
reported there were no impingement syndrome signs and appellant was able to raise her hands
over head. An examination of the cervical spine revealed trigger points, a negative adduction
test and negative compression test. Range of motion included 60 degrees forward flexion, 40
degrees back flexion and 30 degrees lateral bending. Overall, Dr. Dennis concluded that the
cervical examination was very close to normal and appellant did “not have neck pathology that is
in any way in excess of her chronological age.” He opined that her accepted shoulder injury had
resolved and that her degenerative cervical spine changes were unrelated to the May 22, 2001
employment injury. In support of his conclusions, Dr. Dennis opined that the degenerative
1

Docket No. 07-2311 (issued April 22, 2008).

2

Dr. Filippone diagnosed right shoulder pain, right cervical parapsinal pain and C5-6 cervical radiculopathy
which he attributed to her employment injury.
3

Dr. Bakhaty diagnosed right-sided C5-6 radiculopathy, C5-6 post-traumatic disc bulge, post-traumatic
myofascial syndrome, post-traumatic right shoulder tendinitis with persistent complaints following surgery, which
he attributed to her employment injury.
4

Dr. Zohar concluded that appellant had no disability attributable to the May 22, 2001 employment injury. He
attributed her ongoing symptoms to her cervical spine degenerative disc disease, which was not caused or
aggravated by the employment injury.
5

On May 22, 2001 appellant, then a 31-year-old corrections officer, filed a traumatic injury claim alleging that
she injured her right shoulder on that date while shooting a shotgun. The Office accepted the claim for right
shoulder contusion and labral tear and authorized right shoulder arthroscopic surgery, which occurred on
October 20, 2005. Appellant was reassigned to a secretarial position effective November 12, 2001. The Office
accepted appellant’s June 8 and September 8, 2005 recurrence claims. Appellant was released to full-duty work on
January 6, 2006 by Dr. Lawrence I. Barr, a treating osteopath. On October 10, 2006 the Office placed appellant on
the periodic rolls for temporary total disability.

2

cervical spine changes were not employment related and were not caused by her firing of a
shotgun. As to her right shoulder, he noted the condition was no longer present and any
aggravation had ceased. Dr. Dennis stated that giving appellant “the maximum benefit of the
doubt, the impacts were responsible for the [diagnosed conditions]” and the surgery completely
resolved those problems. He noted appellant’s examination revealed no “definable clinical
functional impairment.” In his orthopedic summary, Dr. Dennis related that he was unable to
find an injury to the cervical spine due to a normal muscle and range of motion testing, no
cervical spasm and the normal age-related degenerative spine changes. As to her right shoulder,
he noted that usually the cervical spine is spared when there is impact to the right shoulder.
On June 24, 2008 the Office issued a proposed notice of termination of compensation
benefits based on Dr. Dennis’ impartial medical examiner findings that appellant had no ongoing
residuals or disability due to the May 22, 2001 employment injury and that her cervical condition
had not been caused or aggravated by the employment injury.
In a letter dated June 8, 2008, appellant’s counsel disagreed with the proposal to
terminate appellant’s compensation benefits and requested proof that Dr. Dennis had been
properly selected from the Physicians Directory System (PDS). She also contended that
Dr. Dennis’ opinion regarding the cervical condition was speculative and should not be entitled
to the weight normally given to an impartial medical examiner.
On July 22, 2008 an Office medical adviser reviewed Dr. Dennis’ June 11, 2008 report
and opined that the physician had adequately addressed the questions posed in an excellent
report.
By decision dated July 30, 2008, the Office terminated appellant’s compensation benefits
effective that day.
On August 5, 2008 appellant’s counsel requested an oral hearing before an Office
hearings representative, which was held on December 2, 2008.
Appellant submitted reports from Drs. Filippone and Dr. Bakhaty in support of her claim
that she continued to have residuals from her accepted employment injury and that her cervical
condition was employment related. Dr. Filippone, in an August 22, 2008 report, noted his
disagreement with Dr. Dennis’ conclusion that appellant’s cervical condition was not
employment related and that her shoulder condition had resolved. In reports dated September 2
and December 2, 2008, Dr. Bakhaty reiterated his opinion that appellant’s cervical conditions
continued and were employment related.
By decision dated February 19, 2009, an Office hearing representative affirmed the
July 30, 2008 decision terminating appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background supporting such a casual

3

relationship.6 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.7 Rationalized medical evidence
is evidence which includes a physician’s rationalized medical opinion on the issue of whether
there is a causal relationship between the diagnosed condition and the specific employment
factors identified by the claimant.8 Neither the mere fact that a disease or condition manifests
itself during a period of employment, nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.9
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
if there is disagreement between the physician making the examination for the United States and
the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.10 Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background must be given special weight.11
It is well established that Office procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those
certified by the American Medical Association and American Osteopathic Association.12 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, the Office has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.13 These procedures
contemplate selection on a strict rotating basis in order to negate any appearance that preferential
treatment exists between a physician and the Office.14 Moreover, the reasons for the selection
made must be documented in the case record.15

6

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

7

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

8

Phillip L. Barnes 55 ECAB 426 (2004); Leslie C. Moore, 52 ECAB 132 (2000).

9

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

10

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

11

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); Sharyn D. Bannick, 54 ECAB 537 (2003);
Gary R. Sieber, 46 ECAB 215 (1994).
12

See A.R., 61 ECAB ___ (Docket No. 09-1566, issued June 2, 2010); LaDonna M. Andrews, 55 ECAB
301 (2004).
13

See Raymond J. Brown, 52 ECAB 192 (2001).

14

Id. See also Miguel A. Muniz, 54 ECAB 217 (2002).

15

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)
(May 2003). A claimant may ask to participate in the selection of the impartial medical specialist under certain
conditions; however, no request was made in this case.

4

LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.16 The Office may not terminate
compensation without establishing that disability ceased or that it was no longer related to the
employment.17 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.18
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.19 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.20
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”21 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.22
It is well established that Office procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those
certified by the American Medical Association and American Osteopathic Association.23 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, the Office has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.24 These procedures
16

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); I.J., 59 ECAB ___ (Docket No. 07-2362, issued
March 11, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003); Fermin G.
Olascoaga, 13 ECAB 102, 104 (1961).
17

I.J. id.; J.M., 58 ECAB 478 (2007); Elsie L. Price, 54 ECAB 734 (2003); Anna M. Blaine, 26 ECAB
351 (1975).
18

See T.P., 58 ECAB 524 (2007); J.M., id.; Del K. Rykert, 40 ECAB 284 (1988).

19

T.P., id.; Darlene R. Kennedy, supra note 10.

20

T.P., supra note 18; Kathryn E. Demarsh, 56 ECAB 677 (2005); James F. Weikel, 54 ECAB 660 (2003);
Furman G. Peake, 41 ECAB 361, 364 (1990).
21

5 U.S.C. § 8123(a); see also R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008); Raymond A.
Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).
22

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); Sharyn D. Bannick, 54 ECAB 537 (2003);
Gary R. Sieber, 46 ECAB 215 (1994).
23

See supra note 12.

24

See Raymond J. Brown, supra note 13.

5

contemplate selection on a strict rotating basis in order to negate any appearance that preferential
treatment exists between a physician and the Office.25 Moreover, the reasons for the selection
made must be documented in the case record.26
ANALYSIS -- ISSUES 1 & 2
The Office found, pursuant to the Board’s April 24, 2008 decision, that there was an
unresolved conflict in the medical opinion evidence between Drs. Filippone and Bakhaty, for
appellant and Dr. Stark, an Office referral physician, regarding whether appellant continued to
have any residuals and disability due to her accepted right shoulder condition. Medical evidence
from Drs. Filippone and Bakhaty indicated that appellant continued to have residuals and
disability as a result of her accepted May 22, 2001 employment injury. Dr. Stark concluded that
appellant had no residuals or disability as a result of her injury. Dr. Dennis found that appellant
had no employment-related cervical condition and that appellant had no residuals or disability
due to her accepted right shoulder employment injury
On appeal, counsel contends that the Office did not properly select Dr. Dennis as the
impartial medical specialist. Under its procedures, the Office claims examiner is to assure that
the impartial medical specialist is selected in conformance with the PDS from those Boardcertified specialists who are qualified and available to conduct the examination. The procedure
manual provides that the case file is to be supplemented with documentation of those instances in
which a physician was contacted and declined the referral or examination is not otherwise
feasible.27 The district Office is to document in the case record how the rotational procedures
were followed.
The evidence of record does not provide adequate documentation pertaining to the
selection of Dr. Dennis as the impartial medical specialist. A bypass form notes that Dr. Elliot
Semet was bypassed on May 14, 2008 with the letter “L” noted under the reason for the bypass
and a referral form for Dr. Dennis. The evidence does not reflect whether Dr. Dennis was the
first physician contacted after bypassing Dr. Semet on May 14, 2008, what the letter “L” means
for bypassing Dr. Semet, whether Dr. Dennis was next on any list maintained by the Office or
provide any reference to the rotational procedures for selecting the impartial medical specialist.
This evidence, however, is not adequate according to the procedure manual’s requirement that
the reason for the selection must be documented on the case record. To establish that Dr. Dennis
was properly selected in compliance with the rotational system using the PDS, the record must
reflect the process. For this reason, the Board finds that Dr. Dennis was not properly selected as
the impartial medical specialist. The Office’s decision denying expansion of appellant’s claim to
include a cervical condition is set aside and the decision terminating her compensation benefits
must be reversed due to an unresolved conflict in medical opinion.

25

Id. See also Miguel A. Muniz, supra note 14.

26

See Federal (FECA) Procedure Manual, supra note 15.

27

Id. at Chapter 3.500.4(b)(7).

6

CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant’s
claim should be expanded to include a cervical condition and authorization for treatment for her
cervical condition due to an unresolved conflict in the medical opinion evidence. The Board
further finds that the Office did not meet its burden of proof to terminate her compensation as of
July 30, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 19, 2009 and July 30, 2008 are reversed with respect to
the termination of appellant’s benefits and set aside and remanded with respect to the expansion
of her claim.
Issued: September 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

